Citation Nr: 1438838	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1987 to November 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability of either ear.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated with the record; the Veteran denied receiving any relevant postservice treatment.  (See Decision Review Officer Hearing Transcript, page 3.)  The RO arranged for VA examinations in March 2010 and January 2012.  As is discussed in greater detail below, the examination reports/opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing:  (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On August 1987 enlistment audiometric testing, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
5
5
0
5
5

The Veteran served as a B-52 strategic aircraft maintenance specialist.  In August 1988, he entered into a hearing conservation program.  On audiological examination that month, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
5
LEFT
10
10
5
15
10

On November 1988 audiometric testing, hearing was within normal limits with no significant threshold shifts.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
15
10
20
20

On August 1989 audiological examination, the Veteran was on an H-1 profile.  Audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
10
10
0
10
10

On annual audiogram in August 1990, a hearing test was conducted and no significant threshold shifts were noted.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
10
0
5
5

On August 1991 service separation audiological examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
5
0
5
0

There was no significant threshold shift noted; his hearing had improved since he began the hearing conservation program.

In his claim seeking service connection, filed in August 2009, the Veteran indicated that his hearing loss began in 1988, during active service.

On March 2010 VA audiological examination the Veteran reported that he was exposed to acoustic trauma during service due to work on the flight line.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
10
15
11.25
LEFT
10
15
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

On January 2012 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
15
20
14
LEFT
15
10
20
25
18

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., a bilateral hearing loss disability.  

The Board concedes that the Veteran was exposed to acoustic trauma during active service, that his STRs indicate that his hearing worsened during service and that he was enrolled in a hearing conservation program.  His STRs indicate that his hearing improved after enrollment in the program, and his hearing was within normal limits at separation from service.  

The Board also acknowledges that the Veteran has reported difficulty hearing during conversations and while watching television.  He is competent to report the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  

The March 2010 and January 2012 VA audiological evaluations indicate that all puretone thresholds in the relevant frequencies were 25 decibels or less and speech discrimination (by Maryland CNC list testing) was 100 percent bilaterally.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.  The Veteran has not alleged that his hearing has worsened since the January 2012 examination.  (See June 2014 statement (waiving 30-day waiting period if 2012 VA examination was of record.)

As the Veteran is not shown to have a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


